


EXHIBIT 10.21
AMENDMENT 2013-1
MERCURY GENERAL CORPORATION
PROFIT SHARING PLAN
WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (the “Plan”);
WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and
Whereas, the Company deems it necessary, and in the best Interests of the Plan
and the Company, to amend the Plan in certain particulars.
NOW, THEREFORE, the Plan is hereby amended, effective as of the dates set forth
below, as follows:
1. Effective January 1, 2014, the definition of Break in Employment in
Section 1.2 of the Plan is amended to read as follows in its entirety:
“‘Break in Employment’ shall mean the earlier of (i) an Employee’s termination
of Employment as a result of resignation, discharge, retirement, or death, or
(ii) the first anniversary of the date the Employee is absent from service with
the employer for any other reason, such as disability, leave of absence,
vacation, layoff, etc.). Failure to return to work after the expiration of any
leave of absence or after recall from any temporary layoff shall be considered a
resignation effective as of the expiration of such leave of absence or recall
from layoff. Failure of any Employee on military leave to make application for
reemployment within the period of time during which he is entitled to retention
of reemployment rights under applicable laws of the United States shall be
considered a resignation effective as of the expiration date of such
reemployment rights.”


2. Effective January 1, 2014, Section 1.2 of the Plan is amended by adding the
following new definitions of “Period of Service” and “Period of Severance”
immediately after the definition of “Participating Affiliate” thereafter:
“‘Period of Service’ shall mean a period of service commencing on the Employee’s
Vesting Service Date and ending upon his Break in Employment.
‘Period of Severance’ shall mean the period of time commencing on the day after
an Employee’s Break in Employment and ending on his Reemployment Commencement
Date.”
3.    Effective January 1, 2014, Section 1.2 of the Plan is amended by adding
the following new definition of “Reemployment Commencement Date” immediately
following the definition of “Plan Year” thereunder:
“‘Reemployment Commencement Date’ shall mean the first date following a
Employee’s Break in Employment on which the Employee performs an Hour of
Service.”
4.    Effective January 1, 2014, Section 1.2 of the Plan is amended by adding
the following new definition of “Vesting Service Date” immediately after the
definition of “Valuation Date” thereunder:
“‘Vesting Service Date’ shall mean the date an Employee first completes an Hour
of Service. If an Employee has a Break in Employment and the Employee then
performs an Hour of Service within 12 months of such Break in Employment, his
Vesting Service Date is not adjusted upon his reemployment. Thus, a Period of
Severance of less than twelve months is treated as a Period of Service. For an
Employee who has a Reemployment Commencement Date after a Period of Severance of
twelve months or more, the Vesting Service Date is an adjusted date. The
adjusted date is determined by counting backwards from the Reemployment
Commencement Date the number of days previously credited to the Employee as a
Period of Service. This process shall be repeated for Employees who are rehired
more than once.
A Participant’s Vesting Service Date shall not be adjusted for the following
period or periods of absence from service (that is, such period or periods shall
be treated as a Period of Service) if the Employee was in the service of the
Company or a Related Company on the day prior to such a period:
(a) Service in the Armed Forces of the United States or the Public Health
Service of the United States as a result of which such Employee is entitled to
reemployment rights from the Company pursuant to the provisions of Section 459
of




--------------------------------------------------------------------------------




Title 50 of the United States Code, provided that the Employee returns to work
within the time period specified in Section 459.
(b) Approved Absences granted (either before or after the absence) by the
Company in accordance with nondiscriminatory policies for any purpose,
including, but not limited to, sickness or accident, or for the convenience of
the Company, and vacation periods.
For purposes of computing vesting service, a Participant’s Vesting Service Date
shall include service with a Related Company.”
5.    Effective January 1, 2014, Section 1.2 of the Plan is amended by adding
the following at the end of the definition of “Year of Vesting Service”
thereunder:
“Notwithstanding the foregoing, for service performed commencing January 1, 2014
and thereafter, a ‘Year of Vesting Service’ shall mean a 365 day Period of
Service. For this purpose, an Employee shall be credited with a number of Years
of Vesting Service equal to the Employee’s Period of Service divided by 365. Any
remaining Period of Service less than 365 days shall be disregarded. In
computing the Years of Vesting Service rendered to the Company, a Participant’s
total Period of Service shall be taken into account. For any Participant who had
at least one Hour of Service before January 1, 2014, Years of Vesting Service
shall equal the sum of (i) the Participant’s Years of Vesting Service for all
Plan Years through December 31, 2013, determined under the terms of the Plan in
effect prior to January 1, 2014, plus (ii) the Participant’s Years of Vesting
Service for service commencing January 1, 2014, determined as described above.
Such treatment of each Participant who had at least one Hour of Service before
January 1, 2014 is intended to satisfy Section 1.410(a)-7(f)(1) of the Treasury
Regulations.”
6.    Effective January 1, 2014, Sections 6.2(b), 6.2(c) and 6.2(d) of the Plan
are amended to read as follows:
“(b) If a Participant incurs a Period of Severance of 60 consecutive months or
more before he has a vested interest, his Years of Vesting Service completed
prior to such Period of Severance shall be taken into account if, and only if,
the Period of Severance following his Break in Employment is less than the
Participant’s Period of Service completed prior to his Break in Employment.
(c) If a Participant incurs a Break in Employment which is followed by a Period
of Severance of 60 consecutive months or more and he subsequently has a
Reemployment Commencement Date, no Year of Vesting Service after such Period of
Severance shall be taken into account in determining the vested percentage in a
Participant’s Company Contributions Account, ESOP Account and Employer Matching
Contributions Account accrued up to his Break in Employment.
(d) When a Participant incurs a Break in Employment in any Plan Year when he is
not 100% vested in his Accounts, and he receives a distribution of his vested
Account balance, the unvested portion of that portion of the Accounts
distributed shall be forfeited, and allocated in the manner provided in Sections
3.1(c), 3.3(b), or 4.3, as applicable. Such forfeitures shall occur as of the
last day of the calendar quarter in which the Participant receives the
distribution in the case of allocations of Company Contributions, Employer
Matching Contributions or ESOP Contributions, and such forfeitures shall be made
in accordance with Section 54.4975-11(d)(4) of the Treasury Regulations. For
purposes of the preceding sentence, a Participant who ceases to participate in
the Plan and whose nonforfeitable percentage in his Accounts is zero, shall be
deemed to have received a complete distribution of the nonforfeitable portion of
his Company Contributions Account, ESOP Account and Employer Matching
Contributions Account. If a former Participant who has suffered a forfeiture on
account of his termination of participation in accordance with this Section
6.2(d) has a Reemployment Commencement Date before incurring a Period of
Severance of 60 consecutive months and repays to the Plan all money distributed
from his Accounts prior to 60 months after such Reemployment Commencement Date,
any amounts so forfeited (unadjusted for any increase or decrease in the value
of Trust assets subsequent to the date on which the forfeiture occurred) shall
be reinstated to the Participant’s Accounts within a reasonable time after such
repayment. Such reinstatement shall be made from forfeitures of Participants
occurring during the Plan Year in which such reinstatement occurs to the extent
such forfeitures are attributable to contributions by the same Company (or a
Company that is a Related Company to that Company), and earnings on such
contributions; provided, however, if such forfeitures are not sufficient to
provide such reinstatement, the reinstatement shall be made from the current
year’s contribution by that Company to the Plan.”
7.    Effective January 1, 2014, Section 6.2(e) of the Plan is deleted.




--------------------------------------------------------------------------------




8.    Effective as of July 1, 2013, Section 7.3 of the Plan is amended to read
as follows:
“7.3    Withdrawals from Accounts Upon Attaining Age 59-1/2; Withdrawals from
Rollover Accounts.
After attaining age 59-1/2, a Participant who is fully vested in all of his
Accounts may elect to withdraw amounts, in cash, from his Accounts. In addition,
a Participant may elect to withdraw his Rollover Account at any time. For
purposes of withdrawals under this section, a Participant’s Accounts shall be
valued as of the Valuation Date immediately following the Committee’s acceptance
of the Participant’s written application for a distribution under this Section.”
9.    Effective as of July 1, 2013, Section 7.8(d) of the Plan is amended to
read as follows:
“(d) All loan payments shall be transmitted by the Company to the Trustee as
soon as practicable but not later than the date of transmittal to the Trustee of
Compensation Deferrals withheld during the month during which such loan amounts
were received or withheld. Each loan may be prepaid in full at the end of any
month, provided, however, that a Participant cannot apply for a new loan until
at least 7 calendar days after the date of such prepayment. Partial prepayments
are not permitted. Any prepayment shall be paid directly to the Trustee in
accordance with procedures adopted by the Committee.”
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment to the Plan this 31st day of December, 2013.
 
 
 
MERCURY GENERAL CORPORATION
 
 
By:
/s/ GABRIEL TIRADOR
 
 
 
Its:
Chief Executive Officer









